Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed over the prior art of record because the prior art of record including US 9,967,693 as the closest prior art, which is directed to a similar subject matter of the claimed invention, includes an electronic system (see Figs. 5 and 8) comprising: an electronic apparatus comprising: a processor (810); and a memory (memory 820 and/or storage 830) configured to store at least one instruction executable by the processor (see column 11, lines 4-27), wherein the processor is configured to (to implement the operation of Fig. 5):  input audio data (audio data from Mic 205 and 210) to an artificial intelligence model (neural network 525), and obtain output audio data (540) from the artificial intelligence model (neural network 525);  wherein the artificial intelligence model (525) is a model learned based on a first training data (other training data), second learning audio data obtained by recording the sound source (520) with a second recording device (205, 210), and the second learning audio data is binaural audio data.   However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed features comprising: inputting input audio data to an artificial intelligence model corresponding to user information, and  wherein the artificial intelligence model is a model learned based on first learning audio data obtained by recording a sound source with a first recording device, second learning audio data obtained by recording the sound source with a second recording device, and information on a recording device for obtaining the second learning audio data, as recited in claim 1 or similarly recited in each of claims 12 and 20.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                   Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound system related the claimed invention  having an artificial intelligence or neural network provided with training or learning model to process input audio and to output the process audio to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688